DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.          Claims 1-20, 30-40 have been cancelled, new claims 41-51 have been added, and claims 21-29, 41-51 are pending in an amendment filed on 05/29/22. Claims 21-29, 41-51 are examined in this Office action.

Priority
4.        This application is a DIV of 15/831,152 12/04/2017 which claims benefit of 62/430,486 12/06/2016.

Information Disclosure Statement
5.         The information disclosure statement (IDS), filed on 09/28/21, 09/05/21, and 11/07/20 have been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
6.         Applicant’s election without traverse of claims 21-29 in the reply filed on 05/29/22 is acknowledged. Upon further consideration with respect to the newly added claims  the restriction requirement for the species has been withdrawn. 

Claim Rejections - 35 USC § 112
7.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.       Claim 21-29, 41-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.        In Claim 21, it is not clear whether the recitation “a smectite-type clay” in line 11 represent same smectite-type clay in line 3 or different? Applicants are suggested to change “a” to “the” or “said” in the later repeating recitation “a smectite-type clay”
b.         Claims 22, 27 recites the limitation "the homogenized mixture" in line 1. There is insufficient antecedent basis for this limitation in the claim.
c.        Claim 42 recites the limitation "the bentonite" in line 1. There is insufficient antecedent basis for this limitation in the claim.
d.        Claim 43 recites the limitation "groups R" in line 1. There is insufficient antecedent basis for this limitation in the claim.
e.       In claims 46, 49, 50, it is not clear whether the recitation “a polar solvent” represent same polar solvent from the base claim 21 or different? Applicants are suggested to change “a” to “the” or “said” in the recitation “a polar solvent”
f.        Claim 48, improperly recite the Markush group in the form of “selected from group consisting of: A; B; and C”, which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
g.          In claim 49, the term “both” is redundant in recitation “both water and a polar solvent.” Applicants are suggested to delete the term “both”
h.        Claim 51 recites the limitation "the mixture of smectite-type clay" in line 1. There is insufficient antecedent basis for this limitation in the claim.
       Claims 22-29, 41-51 depends from rejected claim 21. 
       Appropriate correction is required.

Allowable Subject Matter
9.        Claims 21-29, 41-51 are not allowed (please See 112 rejection above).
10.       The following is a statement of reasons for the indication of allowable subject matter:  Closest prior arts are Mardis (US 5718841), Ijdo (US 2007/0197711), and Finlayson (US 4081496). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
           Mardis discloses a process of preparing organopilic clay comprising (a) preparing an aqueous slurry of a smectite-type clay having a cation exchange capacity of at least about 75 milliequivalents per 100 grams of clay, 100% active clay basis; (b) heating the slurry to a temperature between about 20 0C and 100 0C; (c) adding to the slurry; (i) one or more organic cation(s) derived from organic acid - derived esters; and optionally (ii) one or more organic anion(s) that are capable of reacting with the organic cation(s) to form an organic cation/organic anion pair which is intercalated with the clay; and (d) reacting the resulting mixture for a sufficient time to form an organophilic clay; wherein the reaction is followed by filtering, washing, drying and grinding (column 3, lines 1-19, column 9, lines 22-30), the organophilic clay comprising smectite-type clay and organic cation in an amount sufficient to satisfy at least about 75% of the cation exchange capacity of the smectite-type clay, wherein the cation is quaternary ammonium compound derived from organic acid-derived esters (column 2, lines 53-63) with the preferred compounds are dimethyl dialkyl-ester quaternary ammonium (column 6, lines 46-47), wherein the preferred dialkyl-ester group is based on hydroxyethyl, according to the formula: 


wherein the alkyl ester group includes an ester made from a fatty acid and 2-hydroxypropyl (one of the D unit is CH3 instead of H) (column 6, lines 4-16) and the representative R-group of the fatty acid are given as stearyl, oleyl (C18) or hexadecyl (C16) or derivatives of the tallow oil (column 6, lines 17-56), encompassing the instant claim recitation “at least 75 mol-% of said quaternary ammonium ions are bis-(2-hydroxypropyl)-dimethylammonium fatty acid esters and at least 90 % of the fatty acid moieties of said bis-(2-hydroxypropyl)-dimethylammonium fatty acid esters have a structure RC(O) with group R being a linear alkyl or alkenyl group containing from 9 to 21 carbon atoms.” Although Mardis discloses the clay is preferably dispersed in water at a concentration from about 1 to 80% and the amount of the quaternary ammonium compound or compounds added to the smectite clay is defined as the milliequivalent ratio, which is the amount of milliequivalents per 100 grams of natural clay without impurities (column 9, lines 31-42), the prior art does not teach the amount of 0 to 15 wt% water and/or polar solvent in the mixture to prepare organophilic clay. 
            Ijdo discloses the organophilic clays can be prepared by admixing the clay, quaternary ammonium compound (and optional organic materials) and water together, preferably at a temperature within the range from 20 0C to 100 0C, for a period of time sufficient for the organic compound(s) to react and intercalate with the clay, followed by filtering, washing, drying and grinding, wherein the clay is preferably dispersed in water at a concentration from about 1 to 80% (para [0039]). Ijdo does not disclose the amount of 0 to 15 wt% water and/or polar solvent in the mixture to prepare organophilic clay. 
Finlayson discloses the organophilic clays prepared by admixing the clay, quaternary ammonium compound and water together, preferably at a temperature within the range of from 38 0C to 82 0C for a period of time sufficient for the organic quaternary ammonium compound to coat the clay particles, followed by filtering, washing, drying, and grinding, wherein the clay is dispersed in water at a concentration from about 3% to 7% by weight (column 4, lines 55-63, column 5, lines 1-2). Finlayson does not disclose the amount of 0 to 15 wt% water and/or polar solvent in the mixture to prepare organophilic clay. The closest prior arts do not suggest or disclose claimed method for preparing an organophilic clay. 

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766